Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on July 13, 2022.  There are twenty claims pending and twenty claims under consideration.  Claim 2 has been cancelled. This is the third action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Berthel, et. al., WO 2012156498 in view of Graver Tank & Mfg. Co. v. The Linde Air Products Co., (USSC 1950) 339 US 695, 85 USPQ 328.  
The prior art teaches the following compound as Example 48 on page 51:

    PNG
    media_image1.png
    261
    646
    media_image1.png
    Greyscale

This compound reads on a compound of formula (I) of the instant invention where R1 is of formula (II):

    PNG
    media_image2.png
    99
    141
    media_image2.png
    Greyscale
where n=1; R4 is a fluorine; and R2, R3 and R5 are H but for the (S) versus (R) isomer of the amino group. Both the compounds of the prior art and the compounds of the instant invention are useful as they are active against Toll Like receptors and could be possible treatments for various diseases.
The “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
Relating this “obvious to try” rationale to the present application, the prior art species compounds differ only by the (S) isomer to the (R) isomer. There is only one point of stereoisomerism in the compound. Examiner notes the prior art compound presented here is identical to Compound number 2 in claim 7, but for the (S) isomer to the (R) isomer position. One skilled in the art would understand that there are a finite number of possibilities when it comes to the stereoisomers of this compound. One skilled in the art would consider developing the (R) isomer as well as the (S) isomer as there is only one point of stereoisomerism in the entire compound. In order to do so they would simply amend the synthetic pathway by using a different isomeric starting material to obtain the opposite isomer during the organic preparation in order to obtain the correct compound. Several of the species compounds in this reference read on the instant invention but for the isomeric position. No new matter permitted. Appropriate correction is required. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-12 and 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,916,575 in view of Graver Tank & Mfg. Co. v. The Linde Air Products Co., (USSC 1950) 339 US 695, 85 USPQ 328.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent overlap with the claims of the instant invention but for a steroisomeric position.
The prior art teaches a compound of formula (I):

    PNG
    media_image3.png
    129
    153
    media_image3.png
    Greyscale
where R1 can be 
    PNG
    media_image4.png
    81
    98
    media_image4.png
    Greyscale
. This reads on a compound of claim 1 of the instant invention where n=0 but for the fact that the prior art teaches the (S) isomer and the instant invention teaches the (R) isomer. Bothe prior art and the instant invention prepare these compounds as they demonstrate activity on Toll-Like receptors. The obviousness argument for why it would be obvious to prepare the (R ) isomer in comparison to the (S) isomer is provided above in the 103 rejection. 
The ordinary artisan would recognize as obvious that the preparation of the (R) isomer of a compound of formula (I) is obvious over the preparation of the (S) isomer of a compound of formula (I) when both compounds are both useful for the treatment of Toll-Like receptors. No new matter permitted. Appropriate correction is required.
Conclusion
	Claims 1, 3-12 and 16-24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699